DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, species c. in the reply filed on 25 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-39 are pending with claims 1-3, 8, 9, 14-15, 26-31, and 35-39 being considered in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 is unclear because it is not physically possible for the sum of x, y and z (x+y+z) to be equal to or less than 4 and greater than 0.425. Examiner assumes the range of x+y+z is 0.4 to 0.725.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation, i.e., y is 0.05 to 0.25, and the claim also recites y is between 0.05 to 0.2, which is the narrower statement of the range/limitation. The claim also broadly recites the value of x (i.e., 0.375 to 0.55) and a narrower statement of x (i.e., 0.425 to 0.55). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 14, 29 and 35-39 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Kohler et al. (US 2012/0183855, of record), hereinafter Kohler.
Regarding Claims 1-3, 8, 14, 29 and 35-39, Kohler discloses the following in the abstract and claims 5 and 14:


    PNG
    media_image1.png
    232
    646
    media_image1.png
    Greyscale

Claims

    PNG
    media_image2.png
    85
    658
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    145
    650
    media_image3.png
    Greyscale


Further, Kohler teaches the positive electrode includes binder (PVDF) and carbon, paras. [0051] and [0077], thereby satisfying instant claims 29, and 35-39. 
Kohler additionally provides examples:

    PNG
    media_image4.png
    95
    418
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    142
    427
    media_image5.png
    Greyscale

Example 42 satisfies the claimed formula. While the nickel content in example 42 is 0.37 (not 0.375 as claimed), Kohler’s other examples (e.g., nickel is 0.38, hence nickel could be at once envisaged as between 0.37 and 0.38, hence 0.375) provide enough direction that one of ordinary skill in the art could at once envisage Ni is 0.375, Mn is 0.375, Co is 0.2, Al is 0.05, Li is 1, and x + y + z = 0.625, thereby satisfying the claimed general formula, hence instant claims 1-3, 8 and 14. MPEP 2131.02

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 8-9, 14-15, 26-29 and 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (WO 2006/027925), hereinafter Ito.
Regarding Claims 1-3, and 8, Ito teaches a compound following formula (1):

    PNG
    media_image6.png
    550
    1357
    media_image6.png
    Greyscale

Ito suggests x (Ni concentration, b) is 0.375 given that 0.375 is inside Ito’s range for b (0.3 ≤ b ≤ 0.9), y (Co concentration, c) is between 0.025 to 0.325 (e.g., 0.25 is inside Ito’s range for c, 0.25 ≤ c ≤ 0.6), and z (Al concentration, e) is between 0.025 0.075 (e.g., 0.025 is inside Ito’s range for e, 0 ≤ e ≤ 0.3). Ito further suggests the Li concentration (a) is between 0 ≤ a ≤ 1.2 (e.g., about 1 is inside Ito’s range for a, 0 ≤ a ≤ 1.2) and the Mn concentration (d) is between 0.25 ≤ d ≤ 0.6 (e.g., 0.36 is inside Ito’s range for d, 0.25 ≤ d ≤ 0.6). See e.g., pages 5-7/48, and 30/48.  In view of the foregoing, Ito suggests the general formula of instant claim 1, such that the values overlap with those claimed or are close. 
It is further noted Ito suggests the sum of x (Ni, b), y (Co, c), and z (Al, e), i.e., x + y + z, is between 0.4 and 0.725 (see 112 rejection) and 0.35 and 0.7, thereby satisfying claims 2 and 3, respectively (e.g., 0.375 + 0.25 + 0.025 = 0.65).
Regarding Claim 9, Ito teaches x (Ni concentration, b) is 0.375 given that 0.375 is inside Ito’s range for b (0.3 ≤ b ≤ 0.9), y (Co concentration, c) is between 0.275 to 0.325 (e.g., 0.275 is inside Ito’s range for c, 0.25 ≤ c ≤ 0.6), and z (Al concentration, e) is between 0.025 to 0.075 (e.g., 0.025 is inside Ito’s range for e, 0 ≤ e ≤ 0.3). Ito further suggests the Li concentration (a) is between 0 ≤ a ≤ 1.2 (e.g., about 1 is between Ito’s range of a, 0 ≤ a ≤ 1.2) and the Mn concentration (d) is between 0.25 ≤ d ≤ 0.6 (e.g., 0.34 is between Ito’s range of d, 0.25 ≤ d ≤ 0.6). In view of the foregoing, Ito suggests the composition of claim 9 either because the values overlap or are close. 
Regarding Claim 14, Ito suggests x (Ni concentration, b) is 0.375 (i.e., 0.375 is between 0.3 ≤ b ≤ 0.9), y (Co concentration, c) is between 0.05 to 0.25 (i.e., 0.25 is between 0.25 ≤ c ≤ 0.6), and z (Al concentration, e) is 0.05 (e.g., 0.05 is between 0 ≤ e ≤ 0.3). Ito further suggests the Li concentration (a) is between 0 ≤ a ≤ 1.2 (e.g., about 1 is between 0 to 1.2) and the Mn concentration (d) is between 0.25 ≤ d ≤ 0.6 (e.g., 0.34 is between 0.25 ≤ d≤ 0.6). In view of the foregoing, Ito suggests the composition of claim 14 either because the values overlap or are close. 
Regarding Claim 15, Ito teaches x (Ni concentration, b) is 0.375 (e.g., 0.375 is between 0.3 ≤ b ≤ 0.9), y (Co concentration, c) is between 0.025 to 0.275 (e.g., 0.25 is between 0.25 ≤ c ≤ 0.6), and z (Al concentration, e) is 0.075 (e.g., 0.075 is between 0 ≤ e ≤ 0.3). Ito also suggests the Li concentration (a) is between 0 ≤ a ≤ 1.2 (e.g., about 1 is between 0 ≤ a ≤ 1.2) and the Mn concentration (d) is between 0.25 ≤ d ≤ 0.6 (e.g., 0.325 is between 0.25 ≤ d ≤ 0.6). In view of the foregoing, Ito suggests the composition of claim 15 either because the values overlap or are close. 
Regarding Claim 26, Ito teaches x (Ni concentration, b) is 0.375 (e.g., 0.375 is between 0.3 ≤ b ≤ 0.9), y (Co concentration, c) is between 0.025 to 0.275 (e.g., 0.275 is between 0.25 ≤ c ≤ 0.6), and z (Al concentration, e) is 0.025 (e.g., 0.025 is between 0 ≤ e ≤ 0.3). Ito also suggests the Li concentration (a) is between 0 ≤ a ≤ 1.2 (e.g., about 1 is between 0 ≤ a ≤ 1.2) and the Mn concentration (d) is between 0.25 ≤ d ≤ 0.6 (e.g., 0.34 is between 0.25 ≤ d ≤ 0.6). In view of the foregoing, Ito suggests the composition of claim 26 either because the values overlap or are close. 
Regarding Claim 27, Ito teaches x (Ni concentration, b) is 0.375 (e.g., 0.375 is between 0.3 ≤ b ≤ 0.9), y (Co concentration, c) is 0.3 (e.g., 0.3 is between 0.25 ≤ c ≤ 0.6), and z (Al concentration, e) is 0.05 (e.g., 0.05 is between 0 ≤ e ≤ 0.3). Ito also suggests the Li concentration (a) is between 0 ≤ a ≤ 1.2 (e.g., about 1 is between 0 ≤ a ≤ 1.2) and the Mn concentration (d) is between 0.25 ≤ d ≤ 0.6 (e.g., about 0.31 is between 0.25 ≤ d ≤ 0.6). In view of the foregoing, Ito suggests the composition of claim 27 either because the values overlap or are close. 
Regarding Claim 28, Ito teaches x (Ni concentration, b) is 0.375 (e.g., 0.375 is between 0.3 ≤ b ≤ 0.9), y (Co concentration, c) is 0.325 (e.g., 0.325 is between 0.25 ≤ c ≤ 0.6), and z (Al concentration, e) is 0.025 (e.g., 0.025 is between 0 ≤ e ≤ 0.3). Ito also suggests the Li concentration (a) is between 0 ≤ a ≤ 1.2 (e.g., about 1 is between 0 ≤ a ≤ 1.2) and the Mn concentration (d) is between 0.25 ≤ d ≤ 0.6 (e.g., about 0.31 is between 0.25 ≤ d ≤ 0.6). In view of the foregoing, Ito suggests the composition of claim 28 either because the values overlap or are close. 
The ranges in the claims detailed above either overlap or lie inside ranges disclosed by the prior art or do not overlap with the prior art but are close. The claims are deemed obvious over the prior art because where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). Further, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, "[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages". MPEP 2144.05, I. and II.
Regarding Claims 29 and 35-39, Ito teaches an electrochemical cell comprising a negative electrode, an electrolyte, and an electrode (i.e., positive electrode) comprising at least one of electroactive additive (i.e., carbon) and a polymeric binder (i.e., PVDF), the compound detailed in claim 1, wherein the compound is a cathode material, see pages 6/48, 22-23/48, 27/48, and 29-32/48. While Ito does not explicitly state the compound has a layered structure, the layered structure is implied by the composition/stoichiometry (i.e., LiNiCoMnMO2). 

Claim(s) 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Zhang et al. (Materials Letters 58 (2004) 3197– 3200; doi:10.1016/j.matlet.2004.05.069, of record on IDS dated 26 August 2022), Endo et al. (US 2010/0233542, of record on IDS dated 26 July 2022), and Jang et al. (Electrochemical and Solid-State Letters, 1 (1) 13-16 (1998)), hereinafter Zhang, Endo and Jang.
Regarding Claim 30, Ito does not disclose the general formula of claim 1 in the notation recited by claim 30. However, as evidenced by Zhang (see 1. Introduction), claim 30 appears to describe the general formula of claim 1 as a solid solution having four components (i.e., Li2MnO3, LiCoO2, LiNi0.5Mn0.5O2 and LiAlO2). Further, as evidenced by Endo, lithium transition metal composite oxides (such as those disclosed by Ito, i.e., LiNiMnCoO2) are known to be formed from solid solutions combining more than one component; for example, LiNiMnCoO2 type electrodes are formed from three components including LiCoO2-LiNi0.5Mn0.5O2-Li2MnO3 (see e.g., paras. [0002]-[0073], [0121], Fig.13). In view of the foregoing, it would be obvious to one having ordinary skill in the art the composition of Ito includes at least three components including LiCoO2-LiNi0.5Mn0.5O2-Li2MnO3 because combining the elements by known methods with no change in their respective functions would yield nothing more than predictable results. Further, Jang teaches LiAlO2 is a low cost and low density constituent for intercalation electrodes; specifically, a solid solution of LiAlO2 with lithiated transition metal oxides increases the intercalation voltage and cathode energy density, see page 13. Considering Ito teaches the inclusion of aluminum in the lithium transition metal composite oxide, it would be obvious to one having ordinary skill in the art to include LiAlO2 as a constituent with the other three lithiated transition metal oxide components (i.e., LiCoO2, LiNi0.5Mn0.5O2, Li2MnO3) with the expectation of increased intercalation voltage and energy density.
Regarding Claim 31, Ito teaches x (Ni concentration, b) is 0.375 given that 0.375 is inside Ito’s range for b (0.3 ≤ b ≤ 0.9), y (Co concentration, c) is between 0.275 to 0.325 (e.g., 0.275 is inside Ito’s range for c, 0.25 ≤ c ≤ 0.6), and z (Al concentration, e) is between 0.025 to 0.075 (e.g., 0.025 is inside Ito’s range for e, 0 ≤ e ≤ 0.3). Ito further suggests the Li concentration (a) is 0 ≤ a ≤ 1.2 (e.g., about 1 is between 0 ≤ a ≤ 1.2) and the Mn concentration (d) is 0.25 ≤ d ≤ 0.6 (e.g., 0.34 is between Ito’s range of d, 0.25 ≤ d ≤ 0.6). In view of the foregoing, Ito suggests the composition of claim 31 either because the values overlap or are close. 

Claim(s) 15, 26-28, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohler in view of Zhang et al. (Materials Letters 58 (2004) 3197– 3200; doi:10.1016/j.matlet.2004.05.069), Endo et al. (US 2010/0233542), and Jang et al. (Electrochemical and Solid-State Letters, 1 (1) 13-16 (1998)), hereinafter Zhang, Endo and Jang.
Regarding Claim 30, Kohler does not disclose the general formula of claim 1 in the notation recited by claim 30. However, as evidenced by Zhang (see 1. Introduction), claim 30 appears to describe the general formula of claim 1 as a solid solution having four components (i.e., Li2MnO3, LiCoO2, LiNi0.5Mn0.5O2 and LiAlO2). Further, as evidenced by Endo, lithium transition metal composite oxides (such as those disclosed by Ito, i.e., LiNiMnCoO2) are known to be formed from solid solutions combining more than one component; for example, LiNiMnCoO2 type electrodes are formed from three components including LiCoO2-LiNi0.5Mn0.5O2-Li2MnO3 (see e.g., paras. [0002]-[0073], [0121], Fig.13). In view of the foregoing, it would be obvious to one having ordinary skill in the art the composition of Kohler includes at least three components including LiCoO2-LiNi0.5Mn0.5O2-Li2MnO3 because combining elements by known methods with no change in their respective functions would yield nothing more than predictable results. Further, Jang teaches LiAlO2 is a low cost and low density constituent for intercalation electrodes; specifically, a solid solution of LiAlO2 with lithiated transition metal oxides increases the intercalation voltage and cathode energy density, see page 13. Considering Kohler teaches the inclusion of aluminum in the lithium transition metal composite oxide, it would be obvious to one having ordinary skill in the art to include LiAlO2 as a constituent with the other three lithiated transition metal oxide components (i.e., LiCoO2, LiNi0.5Mn0.5O2, Li2MnO3) with the expectation of increased intercalation voltage and energy density.
Regarding Claims 15, 26-28, and 31, the ranges in the claims either overlap or lie inside ranges disclosed by the prior art or do not overlap with the prior art but are close. The claims are deemed obvious over the prior art because where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). Further, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, "[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages". MPEP 2144.05, I. and II.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 8, 9, 14-15, 26-31, and 35-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/955029 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite the same general formula (included below) where Ni is equal to 0.375, Co is between 0.025 and 0.325 and Al is between 0.025 and 0.075, thereby giving the same values for Li and Mn.

    PNG
    media_image7.png
    42
    275
    media_image7.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented (specifically, the application has gone to issue, but has not yet received a patent number)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729          

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729